t c memo united_states tax_court michael s oros petitioner v commissioner of internal revenue respondent docket no filed date michael s oros pro_se amy b ulmer for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 the issues for unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure decision are whether petitioner was in the trade_or_business of being a book author in thereby entitling him to deduct related expenses under sec_162 and whether petitioner is liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in oregon when the petition was filed petitioner is and was during a full-time_employee of intel corp intel petitioner has a marketing background and holds a bachelor of science degree in international business administration and a master’s degree in international business administration before petitioner had no experience writing or publishing books in petitioner completed a business plan to write and self-publish a book about his upcoming worldwide trip and the planning and execution of such a trip petitioner although not professionally trained is an experienced photographer and intended to use the photographs he took during his trip as a focal point of his book respondent’s determination with respect to petitioner’s itemized_deductions is a computational adjustment that will be resolved under rule petitioner’s trip on date petitioner began a 4-month trip during which he visited south america asia africa and australia during petitioner traveled exclusively throughout south america during he traveled to asia africa and australia throughout the entire trip petitioner was on either a paid vacation or a paid sabbatical from intel petitioner spent an average of days in each south american country he visited on several occasions petitioner would return to a country in order to photograph different events while in south america he took big_number photographs of businesses temples monuments natural wonders and wildlife petitioner maintained a contemporaneous journal in which he wrote about his different experiences petitioner’s travel book as of date petitioner had not published or completed a book about his worldwide trip petitioner had written an early draft of the book consisting of approximately to pages petitioner did not produce a draft or outline of the book at trial tax_return in preparing his tax_return petitioner consulted his tax_return_preparer the preparer had more than years of experience and petitioner had used him for several years before the preparer advised petitioner on the tax treatment of the expenses associated with his worldwide trip petitioner timely filed his form_1040 u s individual_income_tax_return for he attached a schedule c profit or loss from business which listed his principal business as book author he reported no business gross_receipts or income and claimed dollar_figure in travel_expenses dollar_figure in meals expenses and dollar_figure in telephone expenses for a total loss of dollar_figure respondent subsequently disallowed petitioner’s travel and meals expenses at trial petitioner introduced receipts and credit card statements for expenses_incurred on his trip i deductions for travel and meals opinion deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 503_us_79 292_us_435 pursuant to sec_162 a taxpayer is entitled to deduct all of the ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in contrast except where specifically enumerated in the code no deductions are allowed for personal living or family_expenses sec_262 whether a taxpayer is engaged in a trade_or_business is determined using a facts_and_circumstances_test under which courts have focused on the following three factors that indicate the existence of a trade_or_business whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced see mcmanus v commissioner tcmemo_1987_457 affd without published opinion 865_f2d_255 4th cir to prove regular and active involvement in a trade_or_business the taxpayer must show extensive business activity over a substantial period as opposed to a one-time venture or investment id a taxpayer may have more than one trade_or_business 31_tc_1264 affd 274_f2d_883 6th cir specifically writing can qualify as a trade_or_business even if it is not the sole activity of the taxpayer id however there must be some conscientious intent and effort to engage in and continue in the writing field for the purpose of producing income and a livelihood in order to have writing qualify as a trade_or_business within the meaning of sec_162 of the code id some of the facts in the record suggest that petitioner was engaged in a trade_or_business petitioner had a business plan regarding his book he took thousands of pictures and kept a detailed journal while on his trip he arranged his itinerary based on events he wanted to photograph for his book additionally respondent has not questioned petitioner’s profit_motive on the other hand petitioner has failed to present convincing proof of many of the other_relevant_factors he has failed to present any evidence of continuous or repeated activity as an author as of date petitioner had not published or completed the travel book or any other book petitioner testified that he plans to write other books but there is no evidence that he has begun working on those books petitioner admits that before he was not in the trade_or_business of being an author and that his travel book would have been his first book we do not mean to say that an initial publication can never be considered part of a trade_or_business however petitioner has failed to prove that he was engaged in the writing field for the purposes of producing income and a livelihood additionally during petitioner was a full-time_employee of intel although writing need not be the sole activity of a taxpayer to qualify as a trade_or_business the fact that the taxpayer devoted time to another job must be considered hawkins v commissioner tcmemo_1979_101 affd without published opinion 652_f2d_62 9th cir see also trans v commissioner tcmemo_1999_233 taxpayer’s wages from full-time employment strongly suggested that he was regularly and actively involved in his full-time employment rather than his claimed computer consulting trade_or_business petitioner failed to produce evidence to show some intent or effect on his part to engage in and continue in the writing field with substantial regularity and with the purpose of producing income and a livelihood in hawkins v commissioner supra we noted that the taxpayer’s published book of poetry could just as easily be an isolated venture for the personal satisfaction of the taxpayer seeing her poetry in print as it could be a product of trade_or_business id the same could be said of petitioner his planned travel book could just as easily be an isolated venture for the personal satisfaction of taking a worldwide trip and seeing his travel adventures in print as it could be a product of a trade_or_business petitioner fails to meet his burden of proving that his writing activities qualified as a trade_or_business within the meaning of sec_162 consequently the expenses_incurred in connection with the trip are not deductible as ordinary and necessary expenses of a trade_or_business moreover assuming petitioner was in the trade_or_business of being an author he fails to meet the strict substantiation requirements of sec_274 in general sec_274 disallows any deduction for certain types of expenses including travel and entertainment_expenses unless the taxpayer substantiates by adequate_records or sufficient evidence corroborating the taxpayer’s own testimony the amount time place business_purpose and business relationship of the expenses respondent agrees that petitioner has established the amount time and place of dollar_figure of his claimed expenses but he has not established the business_purpose of each of those expenses at trial petitioner testified broadly to his trip’s overall business_purpose however his blanket statement that all expenses_incurred on his trip had a business_purpose is not sufficient see shaller v commissioner tcmemo_1984_584 the business purposes of each expenditure must be substantiated by written_statement unless it is obvious from the context affd without published opinion 813_f2d_403 4th cir ii accuracy-related_penalty respondent determined that petitioner is liable for a sec_6662 accuracy-related_penalty for pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax under sec_195 in the taxable_year in which a taxpayer begins an active trade_or_business the taxpayer may elect to amortize startup expenditures because petitioner has not shown that his trade_or_business actually commenced in he is not entitled to deduct or begin amortizing any portion of his expenses under sec_195 attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and disregard includes any careless reckless or intentional disregard sec_6662 negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 the burden of production is on respondent to produce evidence that it is appropriate to impose the relevant penalty see sec_7491 116_tc_438 because we have sustained respondent’s adjustment the amount of tax required to be shown on petitioner’s return is dollar_figure petitioner reported total_tax of dollar_figure for accordingly petitioner understated his tax_liability by dollar_figure petitioner’s understatement constitutes a substantial_understatement_of_income_tax because it exceeded the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure respondent has therefore met his burden of production the accuracy-related_penalty under sec_6662 or is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite reliance on the advice of a tax professional may establish reasonable_cause and good_faith see 469_us_241 a taxpayer claiming reliance on professional advice must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir in preparing his tax_return petitioner consulted a tax_return_preparer with more than years of experience the preparer advised petitioner on the tax treatment of the expenses associated with his worldwide trip petitioner relied upon his return preparer’s advice in claiming deductions on his schedule c for his trip expenses on the record before us we find that petitioner has carried his burden of proving that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment in this case because the reasonable_cause and good_faith exception is a defense to both negligence and a substantial_understatement_of_income_tax the sec_6662 penalty does not apply see sec_6664 accordingly we hold that petitioner is not liable for an accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
